                         TINITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               LUBBOCKDMISION

UNITED STATES OF AMERICA,
   Plaintitr,

                                                             NO. 5:20-CR-138-01-H

SHANE FERGUSON,
   Defendant.


                ORDER ACCEPTING REPORT AI\D RECOMMENDATION
                   OF TIM UMTED STATES MAGISTRATE JUDGE
                         CONCERNING PLEA OF GUILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of senrice in accordance with 28 U.S.C.

$ 636OX1), the undersigned   District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED.

       Datedluly    L   ,2021.
                                                         1         .--{
                                                         'k)t 'l>
                                           JAMES        SLEY ENDRIX
                                           UNITE      STATES DISTRICT JUDGE
